DETAILED ACTION
Claim 19 is pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 8,370,836 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving create the hibernation file in response to the hibernation command. 


Instant Application 17/554,983
US Patent 11,204,778 B2
19. An electronic device comprising: data storage for storing machine instructions and other data; a processor configured to execute the machine instructions stored by the data storage, wherein execution of the machine instructions triggers execution of one or more processes to control components of the electronic device;
 a digital camera embedded within the electronic device, subject to control by the processor, and configured to capture digital images; wherein execution of the machine instructions by the processor causes the electronic device to perform operations including: 
triggering a hibernation process to freeze the one or more other processes executing on the electronic device; (ii) creating, on the data storage, a hibernation image of the one or more process; (iii) generating, on the data storage, a resume image based on the hibernation image; (iv) determining a specific memory location within the resume image corresponding to a particular application; (v) generating one or more hibernation parameters that are configured to guide an operating system of the electronic device to the specific memory location; (vi) storing, on the storage, the resume image along with one or more hibernation parameters such that the particular application is locatable within the resume image with the hibernation parameters to be given higher thawing priority; and (vii) hibernating the electronic device to a reduced-power state including reducing power to the processor.

1. A method of hibernating a digital camera-enabled device that includes a processor and at least one data storage device from a power-on state running one or more open applications to a reduced-power state, the method comprising: triggering a hibernation process to freeze one or more applications, processes, data storage devices, or one or more files, or combinations thereof, creating a hibernation image of said one or more applications, processes, data storage devices, or one or more files, or said combinations thereof; generating a resume image based on the hibernation image; determining a specific memory location within the resume image corresponding to a particular application; generating one or more hibernation parameters that are configured to guide an operating system to the specific memory location; storing the resume image to the at least one data storage device along with the one or more hibernation parameters such that the particular application is locatable within the resume image with the stored hibernation parameters to be given higher thawing priority; and hibernating the digital camera-enabled device to a reduced-power state including reducing power to the at least one data storage device; providing, during startup of the digital camera-enabled device, interface elements allowing a user to provide input; and receiving, through the interface elements, user input that causes the specific application to be identified out of a plurality of possible applications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 19 recites “hibernating the electronic device to a reduced-power state including reducing power to the processor” is not described in the specification. The specification only discloses “powering off or cutting power to the processor” [paragraphs 13, 16 and 29]. Noting that “reducing power to the processor” and “powering off or cutting power to the processor” are not the same. Reducing power to the processor can be interpreted as the processor still consumes some amount of power. And according to specification, the power is cut off to the processor, or the processor does not consume the power at all. Thus, the recited limitation above in claim 19 is not described in specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra (US Patent 10,268,486 B1) and in view of Cheng (US Patent 2014/0189334 A1). 
Regarding claim 19, Mitra discloses an electronic device comprising: 
data storage for storing machine instructions and other data [storage device]; 
a processor [processor] configured to execute the machine instructions stored by the data storage, wherein execution of the machine instructions triggers execution of one or more processes to control components of the electronic device; 
a digital camera [0013: camera] embedded within the electronic device, subject to control by the processor, and configured to capture digital images; 
wherein execution of the machine instructions by the processor causes the electronic device to perform operations including: 
triggering a hibernation process to freeze the one or more other processes executing on the electronic device [Col. 7 lines 22- 37: freezing contents refers to capturing the contents at a fixed time, such as when the hibernation command is received]; 
(ii) creating, on the data storage, a hibernation image of the one or more process [Col. 7 lines 22- 37: the frozen data may be copied]; 
(iii) generating, on the data storage, a resume image based on the hibernation image [Col. 7 lines 22- 37: the frozen data may be copied to generate an atomic copy that will not change.]; 
(iv) determining a specific memory location within the resume image corresponding to a particular application [Col. 12 lines 3 to Col. 13 lines 12: the device 102 may instead use the selection criteria to select a subset of pages associated with each user space process. For example, the device 102 may select a specific address range associated with each user space process, may select file pages associated with each user space process]; 
(vii) hibernating the electronic device to a reduced-power state including reducing power to the processor1 [Col. 6 lines 50 – 55: the device 102 may disable power to the on-chip memory 211, the CPU 212 ] [claim 14: disable power to a central processing unit on the device.] .

Mitra teaches the expedited resume process from hibernation with all the steps above. However, Mitra is silent about (v) generating one or more hibernation parameters that are configured to guide an operating system of the electronic device to the specific memory location;  (vi) storing, on the storage, the resume image along with one or more hibernation parameters such that the particular application is locatable within the resume image with the hibernation parameters to be given higher thawing priority.
Cheng discloses (v) generating one or more hibernation parameters that are configured to guide an operating system of the electronic device to the specific memory location; (vi) storing, on the storage, the resume image along with one or more hibernation parameters such that the particular application is locatable within the resume image with the hibernation parameters to be given higher thawing priority [0017: The control unit 103 further defines priorities to accordingly categorize the tasks, and divides a region storing the hibernation image file into a plurality of image file regions, with different image file regions storing the tasks corresponding to different priorities. When recovering the electronic apparatus 100 from the hibernation state, the image file region corresponding to the highest priority is prior read and loaded. Through such categorization procedure, the recovery time of a task with the highest priority can be shortened. In an embodiment, the control unit 103 further supports a prefetch function in addition to the categorization procedure. With the prefetch function, the control unit 103 allows the electronic apparatus 100 to prefetch the task with a lower priority at the same time when the electronic apparatus completes loading and starts executing the task with the highest priority, so as to meet the time requirement for recovery while reducing the recovery time for the task with the highest priority][0028:  In step 231, a thaw process is entered to restore the tasks read from different image file regions.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitra and Cheng together because they both directed to generate the hibernation image in response to the device entering hibernation state. Cheng’s disclosing of generating one or more hibernation parameters that are configured to guide an operating system of the electronic device to the specific memory location and  storing, on the storage, the resume image along with one or more hibernation parameters such that the particular application is locatable within the resume image with the hibernation parameters to be given higher thawing priority would allow Mitra to expediate the hibernation recovery process for the high priority applications, thus making the high priority applications available to user in a much faster fashion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Power is cut off to the processor [0013, 0016, 0029]